PROMISSORY NOTE

 

$7,234,787.00

February 27, 2004

 

FOR VALUE RECEIVED, the undersigned COLE WW II, LLC, an Arizona limited
liability company (the “Borrower”) hereby promises to pay to the order of
SOUTHTRUST BANK, an Alabama banking corporation (the “Bank”), the principal
amount of the Cole WW II Advance (as hereinafter defined) owing to Bank by
Borrower pursuant to that certain Credit Agreement of even date herewith among
Borrower, Cole WW IV, LLC, Conwa Property II LLC, Conwa Property IV LLC, SWA
Remainder II LLC, SWA Remainder IV LLC and Bank (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement” capitalized terms
used herein as therein defined), together with interest on the unpaid principal
amount of the Cole WW II Loan until paid in full, at such interest rates, and
payable at such times, as are specified in the Credit Agreement.

This Promissory Note is the Cole WW II Note referred to in, and is entitled to
the benefits of, the Credit Agreement, to which reference is made for a
statement of the rights and obligations of Borrower and Bank in relation
thereto; but neither this reference to the Credit Agreement nor any provision
thereof shall affect or impair the absolute and unconditional obligation of
Borrower to pay the principal sum of and interest on this Promissory Note when
due. The Credit Agreement, among other things, (i) provides for the making of an
Advance of the Cole WW II Loan by Bank to Borrower (the “Cole WW II Advance”) in
an amount not to exceed at any time outstanding the U.S. dollar amount first
above mentioned, the indebtedness resulting from the Cole WW II Advance being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified. The obligations of Borrower under this
Promissory Note are secured by the Collateral as provided in the Loan Documents.

IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be executed and
delivered as of the date first above written.

 

COLE WW II, LLC,

an Arizona limited liability company

 

By:

SERIES A, LLC,

an Arizona limited liability company.

its Manager

 

 

By:

/s/ Blair D. Koblenz

 

Name:

Blair D. Koblenz

 

Title:

Executive Vice President

 

 

 


--------------------------------------------------------------------------------



 

 

STATE OF Arizona        

COUNTY OF Maricopa

I, the undersigned, a Notary Public in and for said County in said State, hereby
certify that Blair D. Koblenz, whose name as Executive Vice President of Series
A, LLC, an Arizona limited liability company, as Manager of Cole WW II, LLC, an
Arizona limited liability company, is signed to the foregoing instrument, and
who is known to me, acknowledged before me on this day that, being informed of
the contents of said instrument, he/she, as such Executive Vice President and
with full authority, executed the same voluntarily for and as the act of said
limited liability company in its capacity as aforesaid.

Given under my hand and official seal, this the 25th day of February, 2004.

 

[SEAL]

 

 

/s/ Amberlee Dosch

Notary Public

 

My Commission Expires:

12-02-2007

 

 

 

 

 